Citation Nr: 0629648	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  95-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Validity of loan guaranty indebtedness.

2.  Timeliness of waiver request for loan guaranty 
indebtedness.  


REPRESENTATION

Appellant represented by:	Marcus E. McCrory, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The record reflects that the appellant served on active duty 
in the United States Navy from July 1989 to July 1993.

Initially, this case came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1994, decision 
of the Committee on Waivers and Compromises (Committee) of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the Committee 
denied the appellant's claim seeking waiver of the charged 
loan guaranty indebtedness on the basis of failure to file a 
timely waiver request pursuant to 38 C.F.R. § 1.963(b) 
(1994).

In August 1996, the Board remanded the case for further 
development.  The validity and enforceability of the debt was 
addressed by the RO and the veteran was notified of that 
determination and his appeal rights in a March 1999 
supplemental statement of the case (SSOC).  In a VA Form 119, 
Report of Contact, dated March 9, 1999, the appellant 
informed the RO that he wanted to continue his appeal.  In an 
August 1999 remand, the Board construed his request as a 
timely filed substantive appeal to the validity challenge and 
added this issue to the appeal.  See 38 C.F.R. § 20.302 (c) 
(1999).  The case was remanded to clarify the status of the 
veteran's representative.  If a representative was appointed, 
he or she was to be provided an opportunity review the matter 
and submit evidence or argument in support of the claim.

In March 2002, the Board again remanded the case, noting that 
the Committee had misinformed the appellant as to matters 
related to representation by a private attorney and had 
failed to comply with the August 1999 remand order.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO was 
instructed to notify the appellant and his attorney of the 
applicable VA law concerning representation by a private 
attorney, to afford an opportunity to review the matter and 
submit supporting evidence or argument, and to consider the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 
& 2006).

In September 2003, the Board remanded the case for additional 
development, following a March 2003 response from the 
veteran's attorney to a March 2003 SSOC, in which he 
questioned the amount of the debt and argued that VA failed 
to make reasonable efforts to provide notice to the veteran 
and that service by publication was insufficient for in 
personam jurisdiction.  The case is now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  On November 13, 1989, the veteran and his spouse executed 
a $58,850.00 VA guaranteed mortgage and mortgage note for a 
condominium in Atlantic Beach, Florida.

2.  On January 3, 1991, the veteran's wife was personally 
served and the veteran was served by substituted service, by 
leaving a copy of the summons and complaint with the 
veteran's wife at the address subject to the VA guaranteed 
loan.

3.  The veteran and his wife were represented in the 
foreclosure suit by an attorney ad litem, who filed an answer 
on their behalf on March 12, 1991.

4.  In a letter dated April 16, 1991 sent to the property 
address, VA notified the veteran that the mortgage payments 
were in default and that foreclosure would be initiated if 
the loan was not brought current, following receipt of 
foreclosure complaint on October 8, 1990.   

5.  A notice of default was received by VA in June 1991, 
which noted that the first default was in February 1990.

6.  The foreclosure final judgment was entered on July 16, 
1991, copies of which were mailed to the attorney ad litem 
and also to the veteran and his wife at the address subject 
to the foreclosure.

7.  The foreclosure sale took place on February 10, 1992; the 
property was sold for an amount less than the outstanding 
principal of the loan, plus the accrued interest and 
foreclosure costs.

8.  A certified letter from the VA Debt Management Center 
(DMC), informing the veteran of the loan guaranty 
indebtedness and his due process rights, was signed for on 
October 30, 1992.  

9.  The veteran's request for a waiver was received on March 
17, 1994.


CONCLUSIONS OF LAW

1.  The loan guaranty indebtedness was validly established 
and is enforceable by VA against the appellant.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.965, 36.4321, 
36.4323 (2005); VAOPGCPREC 15-94 (June 23, 1994).

2.  The veteran's request for waiver of recovery of the loan 
guaranty indebtedness in the amount of $22,836.74, plus 
interest, was not timely filed, and a waiver may not be 
granted.  38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. 
§ 1.964(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As previously noted, during the pendency of the appeal, the 
VCAA was enacted and became effective.  However, the United 
States Court of Appeals for Veterans Claims (Court) has 
subsequently held that the VCAA and its implementing 
regulations do not apply in waiver cases because the 
statutory right to request waiver of recovery of indebtedness 
within Chapter 53 of Title 38 of the United States Code 
contains its own notice provisions.  See Barger v. Principi, 
16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 
2002).  As such, the Board finds no further action is 
required to comply with the VA's duty to notify and assist a 
claimant in this case.  Regardless, the RO has advised the 
veteran of the evidence necessary to substantiate his claim 
during the course of this appeal and given him additional 
opportunities to submit evidence in support of his claim.  In 
compliance with the Board's remands, VA has associated with 
the record information on the veteran's dates of service, two 
Regional Counsel opinions, and a financial status report from 
the veteran, has performed an audit, and has readjudicated 
the claim to include the issue of whether the indebtedness 
was valid.  Given the foregoing, the Board finds that the RO 
has substantially complied with the Board's remands.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  The case is therefore ready for appellate review.

Analysis

With respect to any VA guaranteed home loan closed before 
January 1, 1990, when VA pays the defaulted loan a claim on 
the guaranty, VA "shall be subrogated to the rights of the 
holder of the obligation to the extent of the amount paid on 
the guaranty."  38 U.S.C.A. § 3732(a)(1) (West 2002).

Validity of the Debt Including Notice Requirements/Due 
Process

In the event of default in the payment of a loan guaranteed 
under 38 U.S.C.A. Chapter 37, the holder of the obligation 
shall notify VA of such default.  38 U.S.C.A. § 3732(a)(1) 
(West 2002).  Upon receipt of such notice, VA shall (1) 
provide the veteran-obligor with information and, to the 
extend feasible, counseling regarding alternatives to 
foreclosure, as appropriate in light of the veteran's 
particular circumstances, and what VA's and the veteran's 
liabilities would be in respect to the loan in the event of 
foreclosure, and (2) advise the veteran regarding the 
availability of such counseling.  38 U.S.C.A. § 
3732(a)(4)(A).

VA's right to indemnity may be denied if VA fails to provide 
the veteran with notice of the foreclosure.  VAOPGCPREC 15-
94, para. 5 (June 23, 1994), citing United States v. Whitney, 
602 F. Supp. 722 (W.D. N.Y. 1985); United States v. Murdock, 
627 F. Supp. 272 (N.D. Ind. 1985); Vail v. Derwinski, 946 
F.2d 589 (8th Cir. 1991), op. modified and rehg denied, 956 
F.2d 812 (8th Cir. 1992).

When VA knows about a foreclosure, and VA expects to hold the 
veteran liable under subrogation, VA is constitutionally 
required to notify the veteran, provided that the veteran can 
reasonably be located.  VAOPGCPREC 15-94, para. 14.  If VA 
knew about a pending foreclosure, VA's failure to provide 
notice would be a constitutional defense against any action 
VA brings, and in those cases VA should not administratively 
pursue collection based on the holder's theoretical right to 
institute an action.  VAOPGCPREC 15-94, para. 16.

As a matter of basic constitutional law, VA is required to 
provide notice to the veteran of the consequences vis-à-vis 
VA of an impending foreclosure even if the holder has already 
notified the veteran of the proceedings.  Nevertheless, in 
instances where there is evidence that the holder of the note 
notified the veteran of the foreclosure and VA did not, the 
case should be reviewed to determine if under all the 
circumstances the holder's notice was sufficient to apprise 
the veteran of the pendency of the action and afford the 
veteran an opportunity to defend his or her interests.  
Unless there is a reasonable showing that, if the veteran had 
received additional notice from VA, the veteran could and 
would have taken additional action that might have materially 
affected his or her liability, the holder's notice should be 
considered sufficient to satisfy due process.  VAOPGCPREC 15-
94, para. 18, citing Boley v. Brown, 10 F.3d 218 (4th Cir. 
1993).

On November 13, 1989, the veteran and his spouse executed a 
VA Form 26-1820, under which they agreed that VA may be 
required to pay their lender on account of default in their 
loan payments.  The amount of any such claim payment will be 
a debt owed by the veteran and/or his spouse to the Federal 
Government.  Any such debt would be the object of established 
collection procedures.  The same day the veteran and his 
spouse executed a $58,850.00 VA guaranteed mortgage and 
mortgage note for a condominium in Atlantic Beach, Florida.  
At the time of execution of the mortgage, the veteran was on 
active duty in the U.S. Navy.  The mortgage payments went 
into default.  The loan folder reflects that the foreclosure 
complaint was filed with VA, on October 8, 1990.  In a letter 
dated April 16, 1991 sent to the veteran at the address of 
the property, VA gave him notice that the mortgage payments 
were in default and that foreclosure would be initiated if 
the loan was not brought current.  A subsequent notice of 
default was received by VA in June 1991, which reflected that 
the first default was in February 1990.  

Initially, the plaintiff/holder's attorney experienced 
difficulty in perfecting service under Florida law.  
Consequently, he secured a Notice of Action on December 14, 
1990 from the Deputy Clerk of the Circuit Court to obtain 
service on the veteran and his wife by publication in the 
Financial News & Daily Records.  The next month, personal 
service was obtained on the veteran and his wife; a copy of 
the executed return of service is associated with the loan 
folder.  On January 3, 1991, the veteran's wife was 
personally served and the veteran was served by substituted 
service, by leaving a copy of the summons and complaint with 
the veteran's wife at the address subject to the VA 
guaranteed loan.  The veteran and his wife were represented 
in the foreclosure suit by an attorney ad litem, who filed an 
answer on their behalf on March 12, 1991.  The foreclosure 
final judgment was entered on July 16, 1991, copies of which 
were mailed to the attorney ad litem and also to the veteran 
and his wife at the address subject to the foreclosure.  The 
foreclosure sale took place on February 10, 1992; the 
property was sold for an amount less than the outstanding 
principal of the loan, plus the accrued interest and 
foreclosure costs.  Thereafter, VA took title to the property 
and a claim was paid by the VA under its guarantee.

In a March 1994 letter, the veteran explains how the default 
occurred (that is, he was separated from his wife and he 
thought she was making the payments).  He maintains that he 
was not aware that the debt was in such arrears until the 
foreclosure was well under way; that he was never aware 
either of the process being service in the form of 
documents/summonses; and that his wife continually denied and 
still denied having received such notification during his 
absences.  

In a March 2003 letter, the veteran's attorney argues that VA 
cannot pursue collection against the veteran because the 
veteran was served in the foreclosure suit by publication 
rather than through personal service and that except where a 
showing is made that a defendant is avoiding service, an in 
personam judgment for money damages cannot be obtained when 
personal service is not effectuated.  The Board agrees with 
the Regional Counsel that his argument must fail both on a 
factual and legal basis.  First, as reflected by the executed 
return of service, substituted service, a form of personal 
service, was effectuated upon the veteran on January 3, 1991, 
by personal service upon his wife.  Secondly, irrespective of 
the type of service obtained in the foreclosure suit, the 
United States has a right under both indemnification and 
subrogation to maintain an action for money damages against 
the veteran.  The right to seek indemnification is found in 
38 C.F.R. § 36.4323(e) which states: "[a]ny amounts paid by 
the Secretary on account of the liabilities of any veteran 
guaranteed [by VA] . . . shall constitute a debt owing to the 
United States by such veteran."  Under indemnification, the 
veteran is liable to the Federal Government without regard to 
whether or not the veteran is liable to the lender under 
state law.  See VAOGCPREC 15-94.  Inasmuch as VA had to pay 
the lender under it guarantee of the veteran's liability on 
his home mortgage, the veteran is liable to VA on the basis 
of indemnity under both 38 C.F.R. § 36.4323(e) as well as his 
contractual obligation set forth on the VA Form 26-1820 to 
pay the Federal Government the amount of any claim payment.  

Moreover, 38 U.S.C.A. § 3732(a)(1) provides that "the 
Secretary shall be subrogated to the rights of the holder of 
the obligation to the extent of the amount paid on the 
guaranty" and thus, as the subrogee of the plaintiff in the 
foreclosure suit, the United States also has a right under 
Florida law to bring a separate action against the veteran 
under common law.  See FLA. STAT. § 702.06 (2006).  Where, as 
here, a deficiency judgment was not considered by the court 
in the foreclosure suit, FLA. STAT. § 702.06 specifically 
allows for a deficiency to be recovered in a subsequent suit 
at common law.  Further, state court interpretation of this 
statute holds that it permits a suit to be brought against a 
liable obligor even if the liable party was not a defendant 
in the foreclosure suit.  See Bank of Florida in South 
Florida v. Keenan, Van Duyne and Borges, 519 So. 2d 51 (Fla. 
3d D.C.A. 1988); see also PMI Mortgage Ins. Co., as Subrogee 
and Assignee of First Nationwide Bank, Appellant v. Cavendar, 
615 So. 2d 710 (Fla. 3d D.C.A. 1993).  Thus, the Board 
disagrees with the veteran's attorney's arguments that are 
premised on the type of service effectuated upon the veteran 
in the foreclosure suit, because a form of personal service 
was effectuated and a subsequent suit to obtain money damages 
can be maintained irrespective of the type of service 
effectuated in the foreclosure suit.  

The Board finds that VA met the provisions propounded in 
VAOGCPREC 15-94 and VA Office of General Counsel Digested 
Opinion, dated March 20, 1986 (3-5b Debt Collection).  This 
is so because efforts to notify the veteran of the 
foreclosure included the following: VA sending a standard 
notification letter as to both the delinquency and impending 
foreclosure to the veteran at the property address; service 
on the veteran and his wife by newspaper publication; service 
by the plaintiff/holder personally on the veteran's spouse at 
the property address and service by the plaintiff/holder on 
the veteran through substituted service, appointment by the 
foreclosure court of an attorney ad litem to represent the 
interests of the veteran and his wife in the foreclosure 
suit; and, mailing by the foreclosure court of the 
foreclosure final judgment to the veteran and his wife at the 
property address and to their attorney ad litem.

Even so, the veteran's attorney argues that VA's effort to 
notify the veteran of the foreclosure were insufficient 
because with minimal effort VA could have determined that the 
veteran was estranged from his wife and was on active duty 
either in barracks or on ship from October 1990 through 
December 1991 and from March 1992 through November 1992; and 
that any notice of default and/or foreclosure should have 
been mailed to him in the barracks or on ship; and that, from 
October 1990 through July 1993 the veteran was either in 
Desert Storm, on a ship, or in barracks with the exception of 
a brief three-month period from December 1991 to March 1992, 
when he attempted to reconcile with his wife.  As set forth 
in VA Office of General Counsel Digested Opinion, dated March 
20, 1986 (3-5b Debt Collection), the authority to make the 
determination as to whether the efforts by VA to provide 
notice of the foreclosure to the veteran were reasonable is 
to be made by the Loan Guaranty Officer (LGO).  In June 2004, 
after reviewing the loan folder, the LGO found that VA did 
notify the veteran of possible foreclosure action by his 
mortgage company on April 16, 1991, prior to the foreclosure 
sale date and that VA's effort to notify the veteran were 
reasonable.  The LGO noted that, in his March 1994 request 
for a waiver, the veteran stated that he was aware of the 
debt prior to the foreclosure sale; that he left the property 
in the care of his spouse with the understanding that should 
any problem arise, he was to be notified immediately; and 
that he was unaware of the seriousness of the situation as he 
was led to believe that the mortgage was being paid.  The LGO 
added that there is no indication that the veteran made any 
effort to contact VA even when he was made aware that 
foreclosure was eminent.   

Therefore, although the file does not contain an actual 
written notification to appellant prior to the foreclosure, 
the Board finds that the case shows in sufficient detail that 
the appellant received the pre-foreclosure notice required by 
38 U.S.C.A. 
§ 3732(a), and that the appellant's due process rights were 
not violated in regard to the foreclosure process.

The Court has held that when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question before the question of entitlement to a 
waiver is considered.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991); see also VAOPCPREC 6-98 (Apr. 24, 1998). 

In October 2004, VA provided an audit showing that the total 
cost incurred by VA was $60,698.85 less $ 34,328.00, the 
sales price of the property, or $26,370.85, the total loss 
sustained by VA, minus a $3,534.11 written off by VA, to 
arrive at an indebtedness of $22,836.74, plus interest.  The 
facts show that the loan guaranty indebtedness of $22,836.74 
resulted from the veteran's default on his mortgage and the 
subsequent loss of the property that served as a security for 
the loan.  The Board finds therefore that the veteran was 
liable to VA for his home loan debt through contractual 
obligations incurred by his execution of the VA Form 26-1820, 
and through subrogation arising out of VA succeeding to the 
right of the holder of the mortgage note wherein the veteran 
agreed to pay the mortgage indebtedness.  The veteran's 
obligation is thus founded on his signing of the mortgage 
note and the VA Form 26-1820.  His obligation to pay the debt 
stems from the loan itself.  Only the holder of this 
obligation could release him from full payment of the debt.  
Therefore, the veteran remains liable to VA for this mortgage 
indebtedness.

The Board also points out that persons dealing with the 
Government are charged with knowledge of federal statutes and 
lawfully promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 
(1947)).  Neither Federal nor state law recognizes lack of 
awareness as a basis to invalidate agreements and 
responsibilities made in contractual real estate agreements 
unless there was fraud or misrepresentation.    

It was the veteran's failure to abide by the terms of the 
mortgage assumption that created the indebtedness now at 
issue.  The foregoing demonstrates that the indebtedness was 
properly created.  In sum, the veteran assumed the 
obligations to VA and it was his failure to abide by the 
mortgage terms that resulted in a loss in excess of the 
amount of VA's loan guaranty amount.

Timeliness of Waiver

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience. 38 U.S.C.A. § 5302(b).

A request for waiver of payment of loan guaranty indebtedness 
shall be made within one year after the date on which the 
debtor receives, by Certified Mail-Return Receipt Requested, 
written notice from VA of the indebtedness.  If written 
notice of indebtedness is sent by means other than Certified 
Mail-Return Receipt Requested, then there is no time limit 
for filing a request for waiver of indebtedness.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(e).

In this case, the original notice of the debt and demand 
letter are not of record. However, the evidence of record 
includes evidence showing that a certified letter from the VA 
DMC, informing the veteran of the loan guaranty indebtedness 
and his due process rights, was signed for on October 30, 
1992.  Moreover, the veteran does not dispute receiving 
notice of the debt.  In fact, in a March 1994 letter, the 
veteran admits to having received the DMC's letter dated in 
October 1992 but claims that he was unawares of the 
seriousness of the situation.  Accordingly, VA provided the 
veteran appropriate notice of the indebtedness and of his 
waiver rights in compliance with the law and regulations.  38 
U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(e). 

The veteran's request for a waiver of recovery of loan 
guaranty indebtedness was not received until March 17, 1994, 
more than one year after receipt of the notice of the 
indebtedness.  

The Board observes that the veteran has referred to an 
investigation by the VA Inspector General's Office of the 
builder of the condominium from whom the veteran purchased 
the unit on which he obtained the VA guaranteed mortgage.  
Any fraud by the builder would not affect the validity of the 
home loan debt; however, it might constitute an equitable 
factor in a waiver consideration or a decision to reduce the 
amount of the debt asserted against the veteran had his 
waiver been timely filed.

Accordingly, the veteran's request for a waiver of the loan 
guaranty indebtedness was not timely and the claim must be 
denied.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(e).  
Application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-430 (1994).


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
original amount of $22,836.74, plus interest, which was 
properly created, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


